Title: To Benjamin Franklin from James Jimison, 20 November 1779
From: Jimison, James
To: Franklin, Benjamin


SirNovember 20th. 1779
As I am a subject to the 13 United Colonies of America I think it very hard to remain in prison so long without being taken any notice of. I was born and brought up in Viginia and serv’d my time with one Mr. Reed a ship Wright on Queens Island at the mouth of Raperhanick River And has sailed out of that place and south Carolina until I had the misfortune to be taken in a schooner called the William & Henry from Cape Fransway to south Carolina by the Winchelsy Frigate and carryed to Jamaica.The Carpenter of the ship I was taken in now was made master of a sloop of war; And I was put in his place And has remained in that place ever since as an opportunity never occur’d of my escaping.
Sir as I have a Wife and three Children in a place called Hilten Head in the province of south Carolina Undoubtedly they must be very ny starving as never having any assistance from me since my being taken.
This I hope you will consider. I would think myself very happy to be examined upon any thing I have said.
I have wrote you several times which I believe never came to your presence. But this I hope I may depend upon.
And I hope you will think of my situation.
I am Sir your humble Servt.
James Jimison
